NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
GERALD T. CORCORAN,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2010-71€)9
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case n0. 08-2350, Judge Robert N.
Davis.
ON MOTION
ORDER
Upon consideration of Gera1d T. Corcoran’s motion to
voluntarily withdraw his appea1,
I'1‘ IS 0RDERED THAT:
(1) The motion is g“ranted. The appeal is dismissed

CORCORAN V. DVA
(2) Each side shall bear its own costs
FOR THE COURT
 3 mm /s/ J an Horba1y
Date J an Horba1y
cc: Kenneth M. Carpenter, Esq.
A11ison Kidd-Mi11er, Esq.
s21
C1erk
Issued As A Mandate: N0V 3 mm
U.S. 60
THE
ss
§oE
-11
">l'n
c
PPEALS FOR
L ClRCUIT -
NOV 93 2010
.|AN HORBALY
CLERK